Case 19-14500-elf       Doc 44     Filed 01/04/21 Entered 01/04/21 16:31:30              Desc Main
                                   Document      Page 1 of 2

                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                    THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:
 Kevin Corcoran and Beverly L. Corcoran,
                       Debtors,                               Chapter 13
 Select Portfolio Servicing, Inc. as servicing agent for
 Wells Fargo Bank Minnesota, N.A. as Trustee,                 Case No.: 19-14500-elf
 formerly known as Norwest Bank Minnesota, NA as
 Trustee for Certificate Holders of SACO I Inc., Series       Hearing Date: January 26, 2021
 1999-3,                                                      Time: 9:30 a.m.
                       Movant,
 vs.
 Kevin Corcoran and Beverly L. Corcoran,
                       Debtors / Respondents,
 and
 WILLIAM C. MILLER, Esq.,
                       Trustee / Respondent.


                                        * * * * * * *

                      NOTICE OF MOTION, RESPONSE DEADLINE
                               AND HEARING DATE

        Select Portfolio Servicing, Inc. as servicing agent for Wells Fargo Bank Minnesota, N.A.
as Trustee, formerly known as Norwest Bank Minnesota, NA as Trustee for Certificate Holders of
SACO I Inc., Series 1999-3 has filed a Motion for Relief from the Automatic Stay with the Court
for leave to enforce its rights as determined by state and/or other applicable law with regard to real
property.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult an attorney).

       1.      If you do not want the court to grant the relief sought in the motion or if you want
the court to consider your views on the motion, then on or before January 21, 2021, you or your
attorney must do all of the following:

                      (a)     file an answer explaining your position at:

                              United States Bankruptcy Court
                              Eastern District of Pennsylvania
                              Office of the Clerk
                              900 Market Street, Suite 400
                              Philadelphia, PA 19107
Case 19-14500-elf       Doc 44     Filed 01/04/21 Entered 01/04/21 16:31:30            Desc Main
                                   Document      Page 2 of 2


                     (b)     mail a copy to the Movant’s attorney:

                             Andrew M. Lubin, Esquire
                             Milstead & Associates, LLC
                             1 East Stow Road
                             Marlton, NJ 08053
                             Phone No.: 856-482-1400
                             Fax No.: 856-482-9190

                      (c)    mail a copy to the Chapter 13 Trustee:

                             WILLIAM C. MILLER, Esq.
                             Chapter 13 Trustee
                             P.O. Box 1229
                             Philadelphia, PA 19105

       2.     If you or your attorney do not take the steps described in paragraphs 1(a), 1(b) and
1(c) above and attend the hearing, the court may enter an order granting the relief requested in the
Motion.

      3.      A hearing on the motion is scheduled to be held before the Honorable Eric L. Frank
on January 26, 2021 at 9:30 a.m. in Courtroom 1 of the Robert N.C. Nix, Sr. Federal Courthouse,
900 Market Street, Philadelphia, PA 19107.

        4.     If a copy of the Motion is not enclosed, a copy of the motion will be provided to
you if you request a copy from the attorney named in paragraph 1(b).

      5.      You may contact the Bankruptcy Clerk’s office at 215-408-2800 to find out
whether the hearing has been cancelled because no one filed an answer to the Motion.

                                                    Respectfully submitted,
                                                    MILSTEAD & ASSOCIATES, LLC

 DATED: January 4, 2021
                                                      /s/Andrew M. Lubin
                                                    Andrew M. Lubin, Esquire
                                                    Attorney ID No. 54297
                                                    alubin@milsteadlaw.com
                                                    1 East Stow Road
                                                    Marlton, NJ 08053
                                                    Attorneys for Movant
